Citation Nr: 0103624	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1957 until his 
retirement in August 1978.  The appellant is the widow of the 
veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


REMAND

The appellant asserts that the veteran's death was related to 
hypertension, which she claims the veteran experienced during 
service.  The veteran retired from service in August 1978 and 
he died in January 1999.  The veteran's death certificate 
indicates that he died of an acute myocardial infarction, due 
to cardiomyopathy, due to congestive heart failure, due to 
hypertension.  The death certificate also indicates that the 
veteran had had hypertension for years.  While service 
connection was not in effect for hypertension at the time of 
the veteran's death, a December 1973 service medical record 
does indicate that the veteran had mild hypertension.  The 
Board is of the opinion that the duty to assist requires that 
a VA medical opinion be obtained as to whether the veteran's 
death from an acute myocardial infarction was related to the 
finding of mild hypertension in service.

The death certificate indicates that the veteran died at 
Pershing Memorial Hospital.  Copies of the veteran's terminal 
hospital report are not contained in the veteran's claim's 
file.  These records should be obtained and considered prior 
to adjudicating the appellant's claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who treated the veteran during the final 
two years of his life.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant, 
which have not been previously secured.  
These should include records of the 
veteran's terminal hospital treatment at 
Pershing Memorial Hospital.  All reports 
obtained should be associated with the 
claims file.

2.  Thereafter, the RO should arrange for 
review of the complete claims folder by a 
VA board certified cardiac specialist, if 
available, and request that the 
specialist examine the veteran's claims 
file including all the service medical 
records, and express an opinion as to 
whether it is at least as likely as not 
that the veteran's fatal cardiovascular 
disability was etiologically related to 
any clinical findings in service, to 
include the finding of mild hypertension 
during service.  The VA specialist should 
provide a discussion of the basis for his 
opinion.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  When the foregoing action is 
completed, the RO should readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death.  If 
the benefit sought on appeal remains 
denied the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




